     Case 3:20-cv-03461-G Document 1 Filed 11/20/20                  Page 1 of 7 PageID 1



                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION

ANTWANETTE LAVONNE JENKINS,                       §
                                                  §
        Plaintiff,                                §
                                                  §
v.                                                §               Civil Action No. 3:20-cv-03461
                                                  §
RICHARDSON INDEPENDENT                            §
SCHOOL DISTRICT,                                  §
                                                  §
        Defendant.                                §

                             PLAINTIFF’S ORIGINAL COMPLAINT

                                                 I.

                                        INTRODUCTION

        Antwanette Lavonne Jenkins (“Plaintiff”) files this Original Complaint against

Richardson Independent School District (“Defendant”) and respectfully shows as follows.

                                                 II.

                                             PARTIES

        1.      Plaintiff is an individual and a citizen of Dallas County, Texas.

        2.      Defendant is a local school district organized under the laws of the state of Texas

with its principal place of business located at 400 S. Greenville Avenue, Richardson, Texas

75091. Defendant may be served with process, including citation and a copy of this lawsuit, by

serving its Superintendent of Schools, Dr. Jeannie Stone, at 400 S. Greenville Avenue,

Richardson, Texas 75091, or wherever she may be found.




Plaintiff’s Original Complaint                                                               Page 1
     Case 3:20-cv-03461-G Document 1 Filed 11/20/20                 Page 2 of 7 PageID 2



                                                 III.

                                         JURISDICTION

        3.      This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1331 because

Plaintiff asserts a claim arising under federal law.

                                                 IV.

                                                VENUE

        4.      Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b)(1) because

Defendant resides in Dallas County, and pursuant to 28 U.S.C. § 1391(b)(2) because a

substantial part of the events or omissions giving rise to the claim occurred in Dallas County.

        5.      Dallas County lies within the Dallas Division of the Northern District of Texas, as

set forth in 28 U.S.C. § 124(a)(1)/124(c)(3).

                                                 V.

                                    BACKGROUND FACTS

        6.      Plaintiff worked for Defendant as a teacher at Berkner High School from on or

about January 2017 until her employment contract was wrongfully non-renewed on or about

March 12, 2020.

        7.      In March of 2019, Plaintiff had lunch outside of the school with her same-sex

partner.

        8.      Shortly after the lunch, Plaintiff was pulled into a meeting with the Associate

Principal, Sharonda Butler Tims, to discuss the lunch. Plaintiff asked why it was problematic for

her to have lunch with her same-sex partner outside of the building, but acceptable for another

female teacher to have lunch with her husband inside the school. Plaintiff was told that it was

acceptable for the other teacher to have lunch with her husband because everyone is familiar

with that teacher and her husband. Ms. Tims told Plaintiff that she was concerned about


Plaintiff’s Original Complaint                                                               Page 2
     Case 3:20-cv-03461-G Document 1 Filed 11/20/20                 Page 3 of 7 PageID 3



Plaintiff’s partner coming to the school because no one was familiar with Plaintiff’s relationship

with her same-sex partner.

        9.      After that meeting, Plaintiff met with the Assistant Principal, Jennifer Wynne, and

openly discussed her sexual orientation and her relationship with her partner. Plaintiff expressed

her concerns about being singled out and subjected to a different standard than others based on

her same-sex relationship. Ms. Wynne attempted to reassure Plaintiff by telling her that she has

“a lot of friends who are gay.”

        10.     After the lunch with her partner and the meetings that followed, the administrators

of the school began treating Plaintiff differently than they had before learning of her sexual

orientation, and differently than they treated non-gay employees.

        11.     On March 12, 2020, Plaintiff was told that her contract was not being renewed for

the following school year because she “did not know how to build good relationships at the

school.” Plaintiff did not believe this was the real reason for her non-renewal, as she had great

relationships with teachers, staff, and students. The only people Plaintiff had difficulty building

good relationships with were those who treated her differently after learning of her sexual

orientation.

        12.     Based on the way she was treated after her administration learned of her sexual

orientation, Plaintiff believes the decision to non-renew her contract was based on her sexual

orientation and her complaints to Jennifer Wynne about being singled out and treated differently

because of her sexual orientation.




Plaintiff’s Original Complaint                                                               Page 3
     Case 3:20-cv-03461-G Document 1 Filed 11/20/20                  Page 4 of 7 PageID 4



                                                 VI.

                                  CONDITIONS PRECEDENT

        13.     Plaintiff filed a Charge of Discrimination with the Equal Employment

Opportunity Commission, and this Charge was dual filed with the Texas Workforce

Commission.

        14.     The Charge was filed within 180 days after Plaintiff’s contract was non-renewed.

        15.     The EEOC issued Plaintiff a right to sue letter on August 26, 2020.

        16.     Plaintiff has timely exhausted all of her administrative remedies.

                                                VII.

                                      CAUSES OF ACTION

A.      Cause of Action—Discrimination—Title VII

        17.     Plaintiff incorporates each of the foregoing paragraphs.

        18.     Defendant discriminated against Plaintiff because of her sex/sexual orientation.

        19.     Defendant’s actions violated 42 U.S.C. § 2000e-2(a).

B.      Cause of Action—Wrongful Termination—Discrimination—Title VII

        20.     Plaintiff incorporates each of the foregoing paragraphs.

        21.     Defendant non-renewed Plaintiff’s employment contract because of her

sex/sexual orientation.

        22.     Defendant’s actions violated 42 U.S.C. § 2000e-2(a).

C.      Cause of Action—Unlawful Retaliation—Title VII

        23.     Plaintiff incorporates each of the foregoing paragraphs.

        24.     Plaintiff engaged in protected activity as set forth in 42 U.S.C. § 2000e-3(a).

        25.     In response, Defendant retaliated against Plaintiff and ultimately non-renewed her

employment contract.


Plaintiff’s Original Complaint                                                                    Page 4
     Case 3:20-cv-03461-G Document 1 Filed 11/20/20                  Page 5 of 7 PageID 5



        26.     Defendant’s actions violated 42 U.S.C. § 2000e-3(a).

                                               VIII.

                                            DAMAGES

        27.     Plaintiff incorporates each of the foregoing paragraphs.

        28.     Defendant’s actions violated 42 U.S.C. § 2000e-2(a) and 42 U.S.C. § 2000e-3(a),

which entitles Plaintiff to recover from Defendant back pay, front pay, as well as pre-judgment

and post-judgment interest.

        29.     Plaintiff is also entitled to recover from Defendant compensatory damages as

provided for under 42 U.S.C. § 1981a(a)(1).

        30.     Because Defendant’s actions were done with malice and/or reckless indifference

to Plaintiff’s federally-protected rights, Plaintiff is entitled to recover from Defendant punitive

damages as provided for under 42 U.S.C. § 1981a(a)(1) and (b)(1).

        31.     Plaintiff seeks all damages available to her under federal law.

                                                IX.

                                 ATTORNEYS’ FEES AND COSTS

        32.     Plaintiff incorporates each of the foregoing paragraphs.

        33.     Plaintiff retained the services of undersigned counsel to prosecute her claims.

        34.     Pursuant to 42 U.S.C. § 2000e-5(k), Plaintiff is entitled to recover a reasonable

attorneys’ fee from Defendant, including reasonable expert fees and costs.

                                                 X.

                         INJUNCTIVE AND DECLARATORY RELIEF

        35.     Plaintiff incorporates each of the foregoing paragraphs.

        36.     Plaintiff requests the Court enter an order providing injunctive and declaratory

relief including, but not limited to:


Plaintiff’s Original Complaint                                                                Page 5
     Case 3:20-cv-03461-G Document 1 Filed 11/20/20                     Page 6 of 7 PageID 6



                a.       Prohibiting Defendant from engaging in unlawful discrimination;

                b.       Reinstating Plaintiff’s employment with Defendant with backpay;

                c.       Reporting to the Court on the manner of compliance with the terms
                         of a final order issued by this Court;

                d.       Paying court costs;

                e.       A declaration that Defendant violated Plaintiff’s rights under state
                         and federal law, engaged in unlawful employment discrimination,
                         and considered an illegal factor in non-renewing Plaintiff’s
                         employment; and

                f.       Any additional equitable relief the Court deems proper.

                                                 XI.

                                    RESPONDEAT SUPERIOR

        37.     Plaintiff incorporates each of the foregoing paragraphs.

        38.     Defendant is liable for the acts and/or omissions of their respective agents,

representatives, employees, servants, and officers.

                                                 XII.

                                          JURY DEMAND

        39.     Plaintiff demands a trial by jury.

                                                XIII.

                                  CONCLUSION AND PRAYER

        40.     Plaintiff respectfully requests that Defendant be cited to appear and answer, and

that upon final trial of this matter, the Court enter judgment awarding Plaintiff:

                A.       Back pay and front pay (including benefits);

                B.       Compensatory damages;

                C.       Punitive damages;

                D.       Injunctive and declaratory relief, including but not limited to, an
                         Order:


Plaintiff’s Original Complaint                                                                  Page 6
     Case 3:20-cv-03461-G Document 1 Filed 11/20/20                   Page 7 of 7 PageID 7



                         a.      Prohibiting Defendant      from    engaging      in   unlawful
                                 discrimination;

                         b.      Reinstating Plaintiff’s employment with Defendant with
                                 backpay;

                         c.      Reporting to the Court on the manner of compliance with
                                 the terms of a final order issued by this Court;

                         d.      Paying court costs;

                         e.      A declaration that Defendant violated Plaintiff’s rights
                                 under state and federal law, engaged in unlawful
                                 employment discrimination, and considered an illegal
                                 factor in non-renewing Plaintiff’s employment; and

                         f.      Any additional equitable relief the Court deems proper;

                E.       Court costs;

                F.       Pre-judgment and post-judgment interest at the rate set by law; and

                G.       All legal or equitable relief this Court deems proper.

                                                Respectfully submitted,


                                                /s/ Jamie J. Gilmore
                                                JAMIE J. GILMORE
                                                Texas Bar No. 24045262
                                                jgilmore@galyen.com
                                                BRITTNEY THOMPSON
                                                Texas Bar No. 24104618
                                                bthompson@galyen.com
                                                BAILEY & GALYEN
                                                1300 Summit Avenue, Suite 650
                                                Fort Worth, Texas 76102
                                                Telephone: 817-276-6000
                                                Facsimile: 817-276-6010
                                                ATTORNEYS FOR PLAINTIFF




Plaintiff’s Original Complaint                                                                    Page 7
